Citation Nr: 0530476	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-07 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1951 
to August 1953.  He reentered active military service 
approximately two weeks later, in August 1953, and served 
until August 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision by the San Juan, 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for PTSD.

The veteran testified before the undersigned Acting Veteran's 
Law Judge at a travel board hearing that was held at the RO 
in August 2002.  A transcript of the hearing is of record.  

In October 2003, the Board remanded the case to the RO for 
further development.  The case was returned to the Board in 
May 2005.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The evidence of record does not show that the veteran 
currently suffers from PTSD related to a confirmed in-service 
stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
are not met.  38 U.S.C.A. §§ 1110, 1131, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to provide 
certain notice to the claimant and his representative.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must request that the claimant provide any 
evidence in his possession that pertains to the claim.  	 

In this case, the RO sent to the veteran a VCAA letter, in 
April 2002, giving him notice of the information and evidence 
that was necessary to substantiate his claim for service 
connection for PTSD, and of the divisions of responsibility 
between him and VA to obtain that evidence.

With respect to element (4), the Board notes that the RO's 
April 2002 VCAA letter advised the veteran that medical 
evidence showing that he had PTSD as a result of service was 
needed, and specifically requested him to provide additional 
evidence in support of his claim.  That letter asked the 
veteran to tell VA about any additional information or 
evidence that might exist to support his claim, and informed 
him that he should "[s]end the information describing 
additional evidence or the evidence itself" to the RO.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159(b)(1) by way of supplemental statements of the case 
issued in June 2002 and November 2004.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, in the end, what the VCAA seeks to 
achieve is to give every claimant notice of the four elements 
outlined above. Once that has been done, irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the veteran covering all content requirements was 
harmless.  Thus, the veteran has received adequate VCAA 
notice.  See, e.g., 38 C.F.R. § 20.1102 (2005); Short Bear v. 
Nicholson, No. 03-2145 (U.S. Vet. App. Aug. 31, 2005); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial decision is issued on a claim by 
the agency of original jurisdiction.  Pelegrini II, 18 Vet. 
App. at 115.  Delayed notice is, however, generally not 
prejudicial to a claimant.  Mayfield.  There has been no 
allegation, or showing, of prejudice in this case.  Thus, to 
the extent that any notice in this case may have been 
inadequate with regard to timing, the veteran's evident 
actual knowledge of what was needed to substantiate his claim 
prior to final adjudication by VA provided "a meaningful 
opportunity to participate in the adjudication process."  
See Short Bear, citing Mayfield, at 121.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2005).

In the present case, the duty to assist has been fulfilled as 
well, as VA has secured all identified treatment records that 
are pertinent to the issue on appeal and has obtained VA 
medical opinions, felt to be necessary for an equitable 
resolution of this appeal.  The veteran has not identified 
any evidence not yet of record that needs to be secured and 
there is no indication that the record is incomplete in any 
way.

Accordingly, for the reasons set forth above, the Board finds 
that VA has complied with the VCAA's notification and 
assistance requirements and has obtained and developed all 
the evidence necessary for an equitable disposition of the 
matter on appeal.  The appeal is thus ready to be considered 
on the merits.

II.  Factual background

The veteran's Form DD-214 shows that he was awarded the 
Combat Infantryman Badge for service during his first period 
of active military (September 1951 to August 1953).  As noted 
earlier, he continued his active service until August 1956.

In August 1998, the veteran underwent a VA mental disorders 
examination.  He reported that he began to notice increased 
forgetfulness about two years before and lately there had 
been changes in his behavior.  He was seen by a private 
psychiatrist two months ago.  The veteran stated that he had 
been in the service and in combat, but he did not describe 
any specific stressor.  The VA examiner opined that the 
veteran's neuropsychiatric condition had no relationship to 
his military service.  After a CT scan, which showed evidence 
of atrophy and multiple hypodensities, the final diagnosis 
was vascular dementia.

In February 1999, C.R., a veteran's friend, submitted a 
"buddy" statement.  He stated he served with the veteran in 
the military.  He stated that he and the veteran had 
participated in several attacks and had been under artillery 
fire, which included machine gun fire, grenades, and bombs.  
They participated in the big Kelly Hill attack, where there 
were a lot of casualties.  For this reason, C.R. believed 
that the veteran had a condition connected to service because 
he would think about the events that occurred in service.

In March 1999, the veteran submitted a statement describing 
his stressors from the service.  He stated that while he was 
defending a hill, the enemy attacked his unit's positions 
from the front, as well as the rear.  They used heavy 
artillery, to include mortars and human waves, to conduct 
their attack.  While under the attack, many of his best 
friends died at their positions, to include many of those 
from his home town.  Another incident occurred when a 
reconnaissance patrol was rejoining his company, and while in 
the process, they were pinpointed by enemy artillery and 
totally annihilated.  He knew most of the soldiers because 
they were from his company and from his home town.  After the 
incident, he was ordered to regain their bodies and re-
establish security of the area.  He recognized many of those 
that lost their lives.  He then became emotionally distressed 
and was disgusted with the brutality of war.

The veteran also stated that, after the war, he could not 
forget or understand the anguish that he had witnessed.  In 
addition, he could not adjust to a normal life and had become 
an alcoholic.  His unpredictable episodes of violence and 
aggressiveness caused him to divorce his first wife.  He was 
currently receiving medical help with medication from VA.  He 
also received treatment from private physicians who, he 
stated, felt his problems were service-connected and could be 
traced back to those experiences to which he was exposed 
during the war.

A note from J.S., a private physician, shows that the veteran 
was prescribed Paxil, Xanax, and Prosom, for anxiety and 
sleep difficulties.

In the veteran's September 1999 notice of disagreement, he 
argued that the medical examination that he was provided was 
inadequate.

In an October 1999 statement, Dr. N.P., a private 
psychiatrist, indicated that the veteran was a patient of his 
office, with a diagnosis of major depression, for which he 
was prescribed Prozac, Xanax, and Restoril.

An April 2001 VA outpatient medical record reveals diagnostic 
impressions of depression, not otherwise specified, and rule 
out PTSD and rule out benzodiazepine dependence.

In July 2001, the veteran was evaluated at the VA mental 
health clinic by A.M., Ph. D, and a social worker.  The 
veteran reported that, while he was in the war, he saw a 
fellow soldier from Puerto Rico, as well as several other 
soldiers, die.  It was noted that the veteran was diagnosed 
by N.P., the veteran's private physician, with major 
recurrent depression and that the veteran reported frequent 
episodes of anxiety and depression.  An Axis I diagnosis of 
major recurrent depression was given and it was noted that 
the veteran did not meet the criteria for a diagnosis of 
PTSD.

On VA mental disorders re-examination in December 2001, the 
examiner noted at the outset that the veteran was seen at the 
VA mental health clinic in July 2001 and no PTSD was found.  
The examiner also noted that the veteran continued treatment 
with his private psychiatrist, N.P.  The veteran reported 
forgetfulness, and the examiner noted that, during the 
conversation, the veteran would become suddenly blocked.  He 
reported being depressed without enthusiasm or energy to get 
involved doing things as he did before.  After a mental 
status examination, the diagnosis was listed as vascular 
dementia with some depression.

VA outpatient medical records dated from January 2002 to 
April 2002 show that the veteran was diagnosed with anxiety 
and depression, not otherwise specified.

At his August 2002 hearing before the undersigned, the 
veteran stated that he saw people die with torn-off legs, and 
destroyed by mortars during service, and that this had had an 
impact on him up to the present time.  He now could not 
escape from it, as he continued to dwell on it in his mind.  
In addition, he continued to relive the incidents he saw in 
service.  He stated that he was receiving treatment at the 
PTSD clinic at the VA medical center for the past two years.  
In regard to his recent Compensation and Pension examination, 
he stated that the examiner did not ask him about the 
stressors that he had experienced in the war and stated that 
he believed that the examination was inadequate.

A February 2004 VA outpatient medical record shows that the 
veteran reported having difficulty falling asleep and having 
nightmares of combat-related experiences.  He admitted to 
having a case for PTSD, which was being evaluated.  The 
diagnosis was dementia with behavioral disorder and 
depression, not otherwise specified.

In March 2004, the veteran underwent a third VA mental 
disorders examination, as requested by the Board.  The 
examiner noted that he reviewed the veteran's claims folder, 
which included the veteran's statements, the February 1999 
statement from C.R., and the veteran's VA outpatient medical 
records.  After performing a mental status examination, the 
Axis I diagnosis was again listed as vascular dementia, and 
the examiner opined that, based on the veteran's records, 
history and evaluation, the veteran did not fulfill the 
diagnostic criteria for PTSD.  The examiner also noted that, 
even before the diagnosis of dementia was given, the veteran 
had never presented with, nor had he fulfilled, the 
diagnostic criteria for PTSD.  In addition, the examiner 
opined that the veteran's diagnoses of major depression and 
dementia were not related to his military service.

II.  Legal analysis

In essence, the veteran contends that he suffers from PTSD as 
a result of his combat service.

Applicable law provides that service connection will be 
granted if it is shown a particular disease or injury 
resulting in disability was incurred or aggravated during 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), and a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2005).

A psychiatric diagnosis is deemed to be in accordance with 38 
C.F.R. § 4.125(a) when it conforms to the provisions of the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (the 
DSM-IV).  See 38 C.F.R. § 4.125(a).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

The above notwithstanding, that a condition or injury 
occurred in service alone is not enough; there must be an 
actual disability resulting from that condition or injury in 
order for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski , 3 Vet. App. 223, 225 
(1992); Watson v. Brown, 4 Vet. App. 309, 314 (1993).

After careful review of the evidence of record, the Board 
concludes that service connection for PTSD is not warranted.

Even though the veteran has not provided sufficiently 
detailed information about the claimed stressors, the fact 
that he is a combat veteran who is claiming stressors that 
are clearly consistent with the circumstances, conditions, or 
hardships of that service and which has been supported by a 
buddy statement, leads the Board to find that the criterion 
of an inservice injury has been met.

However, the record clearly shows that the veteran has not 
been diagnosed with PTSD, but with major depression and 
vascular dementia, and the diagnosis of major depression has 
been confirmed by his own private psychiatrist, Dr. N.P.  In 
addition, the VA outpatient medical records also confirm 
diagnoses of depression, not otherwise specified, and 
anxiety.  Further, when evaluated in July 2001 at the VA 
medical center to determine whether the veteran had a 
diagnosis of PTSD, the mental health experts who examined the 
veteran concluded that the veteran did not meet the criteria 
for a PTSD diagnosis.

Finally, the veteran was afforded three VA Compensation and 
Pension examinations, the first two of which were conducted 
by the same VA psychiatrist.  The third examination was 
conducted by a second VA psychiatrist.  Neither VA examiner 
found the veteran to have symptomatology that would fulfill 
the diagnostic criteria for a diagnosis of PTSD.  Moreover, 
they both opined that the veteran's psychiatric condition was 
not related to service.  Even though the Board acknowledges 
that the veteran was a combat veteran and accordingly meets 
the criterion of having verified in-service stressors, he 
does not meet the criteria of having a current diagnosis of 
PTSD related to the claimed in-service stressors inasmuch as 
the medical evidence of record is devoid of any diagnosis of 
PTSD.   

The Board is certainly sympathetic to the veteran's 
contentions that he should be service connected for PTSD, 
which he believes he suffers from as a result of his active 
military service.  However, because the criterion of there 
being a current disability is not met in this case, the Board 
has no other recourse under the law but to conclude that the 
veteran's claim for service connection for PTSD has failed, 
and must necessarily be denied.  

The Board also notes that, because the evidence in this case 
is not evenly balanced, the benefit of the doubt rule 
required by law and VA regulations is not of application to 
this case.  See 38 U.S.C.A. §5107(b); 38 C.F.R. § 3.102. 


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
ROBINSON ACOSTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


